[Cite as State v. Woodson, 2022-Ohio-2528.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio/City of Toledo                      Court of Appeals No. L-21-1068

        Appellee                                  Trial Court No. CRB-19-14150

v.

Asia Woodson                                      DECISION AND JUDGMENT

        Appellant                                 Decided: July 22, 2022

                                              *****

        David L. Toska, City of Toledo Chief Prosecuting Attorney, and
        Christopher D. Lawrence, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                              *****
        MAYLE, J.

        {¶ 1} Appellant, Asia Woodson, appeals the December 29, 2021 judgment of the

Toledo Municipal Court sentencing her for convictions of assault, aggravated menacing,

and criminal damaging. For the following reasons, we affirm.
                              I.     Background and Facts

       {¶ 2} On December 22, 2019, officer Leonard Beck of the Toledo Police

Department filed seven complaints against Woodson charging her with one count of

assault in violation of R.C. 2903.13(A), a first-degree misdemeanor; five counts of

aggravated menacing in violation of R.C. 2903.21(A), each a first-degree misdemeanor;

and one count of criminal damaging in violation of R.C. 2909.06, a second-degree

misdemeanor.

       {¶ 3} The trial court held a bench trial on October 7, 2020, and March 10, 2021.

Appellee, the city of Toledo, presented the testimony of Beck and four of the five

victims—C.G., Ale.C., B.H., and D.B. Woodson testified in her own behalf.

       {¶ 4} The charges against Woodson stemmed from events that happened in the

early morning hours of December 22, 2019, following a Christmas party that C.G. and

Ale.C. hosted at their home. Each of the witnesses presented a slightly different version

of events.

                                    A. C.G.’s testimony

       {¶ 5} C.G. testified over two days of trial, and each day her versions of the events

from December 22 was slightly different.

       {¶ 6} On the first day of trial, C.G. was the only witness, and the trial court

continued the trial partway through her testimony due to a discovery issue.

       {¶ 7} Before the trial adjourned, C.G. testified that she was in bed before the

issues with Woodson started because she was not feeling well; she had been in bed all




2.
day, so Ale.C. hosted the Christmas party by herself. At some point, C.G. was in the

front room talking to Ali.C., who is Ale.C.’s younger sister and the fifth victim of the

aggravated menacing charges, when she thought she saw a shadow walk past the

window. She yelled for the person to go to the side door because her front door was

inaccessible, but no one came to the side door. She also said that “[a]s people was

coming in to the party, they were seeing someone was looking through the window, and

they were going around the house.”

       {¶ 8} At this point, C.G. and some other partygoers—including three of the other

victims and “a lot of other people,” including one or more people who “didn’t want they

[sic] name stated * * *”—went outside through the side door, where they saw Woodson.

C.G. recognized Woodson because they had played on the same basketball team in high

school and Woodson was Ali.C.’s girlfriend.

       {¶ 9} When C.G. saw Woodson, she told her to “leave immediately.” However,

Woodson did not leave; she attempted to get into C.G.’s home, which is when “pushing

start[ed].” C.G. testified that Woodson “swung on” C.G. and hit her in the right side of

the face with a closed fist while trying to get to the house. C.G.’s face was swollen as a

result of the punch, but she did not have any bruising. At this point, several people at the

party called the police.

       {¶ 10} After Woodson hit C.G., C.G. saw Woodson run down the street and get

into her car. Woodson then “pulled up crazy. She tried to hit us, run us over.” C.G. and

the others standing by the side door jumped out of the way of the car. C.G., who was




3.
pregnant at the time, said that she was “scared for [her] life” when Woodson drove the

car toward the group.

       {¶ 11} Following her attempt to hit the group standing outside of the house, C.G.

said that Woodson pulled out of the driveway and “come [sic] back around * * *. She

come [sic] up and pull in my drive way [sic] and smacked my car.” When asked about

the damage to her car, C.G. said that “the whole back [was] smashed in * * * [a]nd the

back window [was] busted out.”

       {¶ 12} On the second day of trial, some of C.G.’s testimony was a bit different.

This time, she said that she first became aware of an issue at the party while she was

lying in her bed and heard “commotion” from elsewhere in the house. She did not go

investigate until the commotion “started getting louder and of [sic] control * * *.” She

went to the side door and “Asia Woodson is outside. She’s trying to push through

everybody, in my family and our friends, trying to get inside our house to get to [Ali.C.].”

C.G. attempted to “defuse” the situation by making Ali.C. leave the house, but Ali.C. was

crying, so C.G. decided to go outside to get Woodson to leave. When Woodson would

not leave, “[m]ultiple people started calling Toledo Police.”

       {¶ 13} While they were waiting for the police to arrive, Woodson “struck” the

right side of C.G.’s face with a closed fist, causing some swelling, but no bruising. To

provide an idea of how everyone was situated throughout the altercation, C.G. described

the area around her side door. She said, “I have three steps down and a walkway. That’s




4.
about four feet. Then I have a sidewalk, and then I have grass. And then it’s the street.”

She said that she was standing on the second step when Woodson punched her.

       {¶ 14} Woodson hitting C.G. caused C.G.’s family and friends to start

“ambushing” Woodson, and, in response, Woodson ran to her car, which was parked on

the street, behind a truck in front of the neighbor’s house. Woodson drove her car from

its parking spot into C.G.’s driveway, toward the group of people standing by the side

door. C.G. moved out of the way, but said that Woodson “definitely” would have hit her

with the car if she had not moved. Woodson driving her car toward the group made C.G.

fear for her safety. According to C.G., none of the people outside went closer to the

street after Woodson drove the car at them; they all “dispersed out” across the lawn.

       {¶ 15} After driving at the group, C.G. said that Woodson “pulled back, went in

and smacked [C.G.’s] car” with her car. After that, Woodson “just pulled out and then

left.” C.G. described the damage that Woodson caused as “the whole back [of C.G.’s

car] is smashed in. Even the metal that is behind the bumper. The car pushed through

my garage door.”

       {¶ 16} C.G. said that, although it was dark outside, her street is well lit and she has

exterior lights on her house and garage that were on at the time, so she did not have any

trouble seeing what was going on.

       {¶ 17} On cross-examination, C.G. clarified that the first thing she saw when she

left her room was Ali.C., who was standing by the side door crying, but she could also

see out of the side door to where Woodson was standing outside. She also clarified that




5.
other partygoers saw someone standing in front of the house, looking in the front window

as they arrived at the party earlier in the evening, but that she “didn’t actually see

[Woodson]” looking in the window.

       {¶ 18} In response to the commotion outside, C.G. first told Ali.C. to leave the

house and “get [her] situation under control,” but C.G. claimed that Ali.C. told her that

she was scared, so C.G. chose to go outside to get Woodson to leave. C.G. reiterated that

Woodson was at the foot of the steps outside the side door when C.G. went outside.

Woodson was “trying to get through us, to get to the house[,]” which was how

“everything start [sic] escalating.” C.G. first calmly asked Woodson to leave, but she did

not, which is when C.G. asked other partygoers to call the police. C.G. claimed that

seven or eight other people were with her by the side door while Woodson was trying to

get to Ali.C.

       {¶ 19} C.G. testified that Woodson hit her in the face before the police arrived,

and after C.G. had told Woodson to leave “so many times.”

       {¶ 20} Regarding Woodson’s behavior once she was in her car, C.G.’s testimony

was confusing and difficult to follow at points, but it seems that after Woodson got into

her car, she drove up on the sidewalk and drove toward the group standing outside of

C.G.’s house, backed up on to the street, and then pulled up into the driveway and hit the

back of C.G.’s car before finally backing out of the driveway and driving away.




6.
                                  B. Ale.C.’s testimony

       {¶ 21} The city’s second witness was Ale.C. She testified that she hosted a

Christmas gathering for some friends and family on December 22, 2019, and that

Woodson—her sister’s girlfriend—was the only person who showed up to the party

uninvited.

       {¶ 22} When Ale.C. saw Woodson at the house, she told Woodson to leave

because Woodson “was starting like a whole bunch of ruckus” by “[t]rying to argue,

trying to fight with [Ali.C.],” who was in the house.

       {¶ 23} Ale.C. said that she and two of her aunts were outside trying to get

Woodson to leave. At some point, C.G., who had been asleep in their bedroom, joined

them outside and also tried to get Woodson to leave. While the group was outside,

Ale.C. said that there was “a whole lot of arguing; like arguing back and forth.

Everybody trying to tell [Woodson] to just go to her car.” Ale.C. also saw that Woodson

“just kind of reached back and punched [C.G.], punched her on the side of her face”

while Woodson and C.G. were arguing.

       {¶ 24} Eventually, Woodson went back to her car, which she had parked down the

street. Ale.C. called the police “numerous times” once Woodson went back to her car.

       {¶ 25} After Woodson was in her car, Ale.C. said that she “rolled [the car] up over

to our grass to try to hit us and then backs up.” The “us” included Ale.C., C.G., D.B.,

and B.H. Ale.C. said that they were standing in the grass next to the side door. The




7.
women “kind of just like ran to avoid getting hit” when Woodson drove toward them.

Woodson’s actions made Ale.C. fear for her safety.

       {¶ 26} Next, Woodson pulled her car into the driveway and “smacked [the] car

that’s in the driveway.” Ale.C. described the damage to C.G.’s car as “[t]he whole back

is smashed in. [The] window is out.” She also said that the impact pushed the car into

the garage door, which broke the door and made it inoperable.

       {¶ 27} On cross-examination, Ale.C. gave more detailed testimony about the

events. She said that the party started around 8:00 p.m., the incident with Woodson

happened around 12:30 or 1:00 a.m., and that she and the guests were drinking alcohol.

She did not know if Ali.C. had called Woodson to invite her over.

       {¶ 28} Ale.C. said that she first saw Woodson while she was outside saying

goodbye to her guests. She said that Ali.C. did not come outside to say goodbye;

however, she later said that Ali.C. was outside while Woodson was yelling and

screaming. While outside, Ale.C. saw Woodson starting to walk around the outside of

the house. The women asked Woodson who she was, and Woodson identified herself.

       {¶ 29} Woodson began arguing with Ali.C., who was standing just inside of the

cracked-open side door. Ale.C. described Woodson as “being very aggressive,” and said

that Woodson was “trying to push in the house to get to [Ali.C.].” But she admitted that

the altercation was entirely verbal; Woodson was yelling, but did not attempt to break

into the house or physically touch the door.




8.
       {¶ 30} Once Woodson started yelling, the women told her to leave, but she did not

comply. Ale.C. testified that she called the police “immediately” and reported that

“somebody was at my house that shouldn’t have been there” and “that they were trying to

fight my sister.”

       {¶ 31} Approximately 15 to 20 minutes after all of this started, C.G. came outside.

C.G. and the other women continued to tell Woodson to leave, which is when Woodson

hit C.G. Ale.C. did not see C.G. grab Woodson’s hair or try to push Woodson before

Woodson hit C.G. Ale.C. also denied that any of the partygoers chased Woodson or tried

to pull her out of her car.

                                   C. B.H.’s testimony

       {¶ 32} The city’s next witness was B.H. She testified that she attended the

Christmas party, and, while she was there, someone at the party saw a person outside the

window. As B.H. and some others were leaving the party, Woodson “appeared” from the

front of C.G. and Ale.C.’s house saying “here I am.” B.H. and the other women asked

Woodson to leave.

       {¶ 33} “[W]ay after,” C.G. came out of the bedroom and told Woodson to leave

because Ali.C. did not want Woodson at the house, but Woodson “refused” to leave.

After that is when Ale.C. called the police.

       {¶ 34} At this point, B.H. said, Woodson and C.G. were “face to face. And I

notice Asia like, either push [C.G.] or hit her.” Someone called the police again after “it

started to be a scuffle * * *.” B.H. said that Woodson and C.G. engaged in “a lot of




9.
verbal altercation * * *” for a time, and “then next thing I know is Asia did hit [C.G.].”

C.G. did not hit or touch Woodson in any way before Woodson hit her.

       {¶ 35} After hitting C.G., Woodson got in her car and drove down the street

toward the house. B.H. said that “it almost seemed like [Woodson] was going to leave,

but instead she goes up, goes to the sidestreet [sic], backs up again and then comes back

around and rams in to the car in the driveway.”

       {¶ 36} Once she hit the car in the driveway, Woodson “reverses and comes back

out, and then comes up the curb in almost an attempt to * * * hit us, as we’re on the

sidewalk * * *.” B.H. “ran out of the way” when Woodson drove her car at the group.

She said that Woodson’s actions made her fear for her safety.

       {¶ 37} Woodson drove away after driving her car at the group standing outside of

the house.

       {¶ 38} On cross-examination, B.H. said that she arrived at the party around 8:00 or

9:00 p.m., and alcohol was served at the party. She did not know if Ali.C. called

Woodson that night, or how Woodson found out that Ali.C. would be at the party.

       {¶ 39} The first time B.H. knew of any problems between Woodson and Ali.C.

was the night of the party when B.H.’s sister saw Woodson through the window, but

Ali.C. told the women at the party that she did not want to go outside to speak to

Woodson. About 20 or 30 minutes after the sister saw Woodson outside, as B.H. and the

other partygoers were preparing to leave, B.H.’s sister got a phone call from the person

picking her up informing her that someone was standing outside the window of the




10.
house. So, the women went outside looking for Woodson, but they “assumed she left.”

B.H. said that the women stood outside talking for a bit, and “the next thing [Woodson]

appeared, from the front of the house, to the side of house.”

       {¶ 40} When Woodson came around to the side of the house, the women told her

that Ali.C. did not want to talk to her and that she needed to leave. Woodson did not

leave, however, but kept asking Ali.C. to come over and talk to her. B.H. said that Ali.C.

eventually came outside, at about the same time that C.G. did. C.G. told Ali.C. to

“handle [her] business” because they were “disturbing [C.G.’s] residence.” Ali.C. started

crying because “she did not want to have any interaction with Asia.” B.H. could not

remember if Ali.C. went back in the house, but knew that “she never had a face to face, a

one on one with Asia * * *.”

       {¶ 41} When C.G. first came out of the house, she was standing at the side door,

while Woodson was standing on the sidewalk, but she walked down the steps to tell

Woodson to leave. B.H. eventually saw Woodson punch C.G. B.H. did not see C.G.

grab Woodson or pull her hair before Woodson punched her.

       {¶ 42} Regarding damage to Woodson’s car, B.H. said that Woodson drove away

from the scene so fast that she did not notice any damage to Woodson’s car, despite

Woodson smashing into the back of C.G.’s parked car in a “pretty fast, forceful”

collision.




11.
                                     D. D.B.’s testimony

         {¶ 43} The last victim to testify was D.B. Although she was at the party earlier,

she left and came back around 12:00 a.m. When D.B. pulled up to the house, she saw a

woman standing in the flowerbed under the front window. D.B. told the others about the

woman outside when she went in the house, and C.G. looked out the window for the

woman, but the woman had moved.

         {¶ 44} About two hours later, when the partygoers were leaving, someone (D.B.

thought it was her, but she could not remember for sure) said, “I wonder what happened

to the person that was in the window? And all of a sudden, a female appeared. * * * And

she was like, here I am.” When Ale.C. saw Woodson, D.B. testified that Ale.C. told

Woodson “you weren’t invited here. You need to leave; * * * it was like a shouting

match.” Woodson did not leave. She was shouting over the other women, trying to talk

to Ali.C. At some point, C.G. came out of the house and also told Woodson to leave.

D.B. never saw a physical altercation between Woodson and any of the women at the

party.

         {¶ 45} After a few minutes of arguing, D.B. said that Woodson “finally gets in her

car and starts driving like crazy. Driving up on the grass, on the sidewalk, like chasing—

trying to run people over with her car.” D.B. said that the group was “out in the

sidewalk, * * * street” area when Woodson came at them with her car. She said that

Woodson first drove toward her and the other people on the sidewalk, but they all ran out

of the way. D.B. feared for her safety when Woodson was driving toward her, but she




12.
did not “take that much offense * * *” because she knew that the incident did not “have

anything to do with [her].”

       {¶ 46} After that, Woodson circled around the end of the street and drove up on a

median to try to “get [C.G.] * * *”; D.B. said that Woodson “literally chased [C.G.] with

the car[,]” and C.G. ran from the car.

       {¶ 47} When Woodson was unable to get C.G., she turned her car around, pulled

into the driveway, and drove into the back of C.G.’s car. D.B. said that Woodson

“smashed [C.G.’s car] up * * *[,]” causing the trunk to open and pushing the back of the

car in. She also thought that the front of the car was “messed up” because it was

“knocked in to” the garage. She also said that “there was plastic had to been put [sic] on

the car to keep air from coming in.”

       {¶ 48} D.B. recorded a 29-second video of Woodson as she drove away from the

house after hitting C.G.’s car. The video shows a red car pulling out of a driveway and

driving down the street away from D.B., and screaming is heard in the background for the

first several seconds. The driver of the car is not clearly visible or identifiable in the

video. The video quality is poor, but there does not appear to be much damage to the

front end of the car; the quality is too poor to tell if there is any damage to any of the

car’s windows. However, the car’s front license plate is clearly bent under the front

bumper. Once the car is out of the frame, D.B. is heard repeating the car’s license plate

number. She testified that she did so because someone had called the police.




13.
         {¶ 49} On cross, D.B. said that C.G. was in the kitchen both times that D.B.

arrived at the house that night. She said that C.G. was not with the group during the

whole party; she would socialize for a while and then return to her bedroom to lay down.

D.B. was drinking tequila at the party, but only when she came back the second time.

         {¶ 50} D.B. clarified that Ali.C. never came out of the house while Woodson was

there. She also clarified that Woodson and Ali.C. had “an exchange of words * * *”

before C.G. came outside. After C.G. came outside, all of the women told Woodson to

leave.

         {¶ 51} D.B. clearly indicated that she did not see any type of physical altercation

that night, and that she was close enough to Woodson and C.G. that she would have seen

anything that had happened.

         {¶ 52} D.B. also reiterated that Woodson had driven her car back and forth

chasing C.G. before pulling into the driveway to hit C.G.’s car.

                                     E. Beck’s testimony

         {¶ 53} The city’s final witness was Beck. He testified that he and his partner were

called to C.G. and Ale.C.’s address during his shift the night of December 22, 2019.

When he arrived, several people told him that someone had driven a car at them, and one

person reported that she had also been assaulted and that her car had been damaged.

Beck saw evidence at the scene that supported these reports, including tread marks on the

sidewalk, curb, grass, and driveway that he described as “fresh,” and damage to C.G.’s

car and garage. Beck said that the rear of C.G.’s car was “heavily damaged. Like it had




14.
just been rear-ended.” The car had also been pushed into the garage door, which, in turn,

had been pushed in and hit the vehicle parked inside the garage. Beck also saw “an

indentation in the rear bumper of [C.G.’s] vehicle that was a license plate. You could

read it. It was imprinted in it.” When the officers ran the license plate number imprinted

on C.G.’s car, “it came back to Ms. Woodson’s vehicle.” Finally, the officers found a

hood emblem from a car of the same make as Woodson’s on the driveway. Additionally,

the people at the scene identified Woodson as the person who had committed the crimes.

       {¶ 54} After observing the scene and speaking to the people there, Beck decided to

issue warrants for Woodson’s arrest.

       {¶ 55} On cross-examination, Beck said that he did not see Woodson’s car before

issuing the warrants. He and his partner checked the area around the house, but did not

find the car; they did not do any further investigation to try to find Woodson’s car. Beck

said that Woodson’s address was on the other side of the city, they were busy, and they

“did not have the time to go check the entire city for the vehicle.”

       {¶ 56} Regarding the tire marks, Beck said that they looked fresh because they

“just looked new. There was no like grime or dirt over them. It was—just appeared to be

rubber that had been on there. There was no like any type of movement over it. It wasn’t

like faded in any areas. It was fresh.”

       {¶ 57} Finally, Beck said that C.G. reported that “she had been punched in the

face, and that her face was a little sore[,]” but Beck did not see any visible injuries on

Woodson.




15.
       {¶ 58} After Beck testified, the state rested.

                                    F. Woodson’s case

       {¶ 59} Following the state’s case, Woodson moved for acquittal under Crim.R. 29.

The trial court granted Woodson’s motion on count five, the aggravated menacing charge

with Ali.C. as the victim, but denied it on all other counts.

       {¶ 60} After the court denied her motion, Woodson testified in her own behalf.

Woodson said that she was at work on the evening of December 22 when Ali.C., who

was her girlfriend at the time, invited her to the Christmas party to pick her up and take

her to her father’s house. Ali.C.’s phone died before Woodson got to the party, so

Woodson was unable to contact her when she arrived at C.G. and Ale.C.’s house.

Instead, Woodson went back and forth between the side door and the front door,

knocking and looking in the windows for Ali.C. It was loud inside the house, and no one

heard Woodson knocking, however. Woodson tried calling Ali.C. again, and, although

Ali.C.’s phone “was running this time, * * *” Ali.C. did not answer.

       {¶ 61} After a few unsuccessful attempts at knocking, B.H.’s sister heard

Woodson knocking at the side door and “stuck her head out the window.” Woodson

asked her to get Ali.C. B.H.’s sister invited Woodson in, but, according to Woodson,

“the way she asked me if I want come in [sic], I knew it wasn’t genuine[,]” so Woodson

did not go inside. When Woodson refused her invitation, B.H.’s sister turned around,

told Ali.C. that Woodson was outside, and then “all of the girls literally just started

talking loudly” and got “all rowdy.” Woodson went back to the front of the house




16.
because she “felt safer” there; she explained that she had had problems in the past with

Ali.C. and her family members.

       {¶ 62} Woodson went on to say that she could see the women through the open

front window. They had bottles and cups and “were all smiling, giggling, laughing and

was coming up with a plan. And next thing you know, they open up the door. It was

like, where she at? Where she at? [sic]” Woodson said that the women would have seen

her where she was standing if they had looked to their right. Because they did not look

that way, Woodson told them “I’m right here” as she was walking toward the sidewalk

and her car. Woodson said that the women began “screaming, arguing[,]” and “yelling

at” her immediately. C.G. was not outside at first, but, about five or six seconds later,

“out of nowhere[,]” C.G. came out the side door from the front room of the house, where

she had been sitting with Ali.C., and “started cussing at all of the girls[,]” saying “y’all

just got to leave my house. Y’all disrespecting my house * * *.” However, Woodson

claimed that C.G. “sat there and listen to them plan out everything before they came out

anyways.”

       {¶ 63} As C.G. was yelling at everyone to leave, Ale.C. said something to C.G.

that caused them to have a brief argument. While they were arguing, Woodson was able

to briefly speak to Ali.C. Also during that time, B.H.’s sister and B.H. “said something”

to Woodson. Woodson was walking to her car and trying to “clear the air” with B.H. and

her sister when, according to Woodson, B.H. “started walking me down to the corner,

away from my car again, and she had her finger in my face. She was just cussing, going




17.
off. * * * I saw that they were trying to take control of the situation, have fun with me.”

When they got to the corner, Woodson turned around and started walking back to her car.

       {¶ 64} While Woodson was walking back to her car the second time, C.G. got

“aggressive” with her. Woodson said that C.G. came up to her and “just out of the

nowhere just started attacking * * *” Woodson. C.G. was “screaming,” “spitting on * *

*,” “grabbing,” and “scratching” Woodson. The women also grabbed each other by the

hair, but “didn’t fight or anything.” Woodson described them as “bent over for like six

seconds” in “awkward silence.” While they were in this position, Ale.C. and a couple of

the others came over and started pulling out Woodson’s braids and punching her on the

head. When the other women started hitting Woodson, so did C.G. There was a man

outside who came over and broke up the fight. Woodson said that Ali.C. tried to come to

Woodson during the altercation, but Ale.C. held her back. Woodson claimed that Ali.C.

was crying that night because she was not able to get to Woodson.

       {¶ 65} Following the fight, Woodson spoke to Ali.C. While they were talking, she

saw C.G. running and heard screams from the other women. Woodson looked up and

saw that C.G. was trying to hit Woodson with her car; she said that the tire tracks and

tread marks that Beck saw when he came to the house were from C.G.’s car, not from

Woodson’s car. Woodson ran to her car to leave, but about six women followed her and

stood around her car. She was parked behind a truck, so the women around the car

prevented her from leaving. Woodson said that she




18.
             started my car up. * * * I slowly, slowly very slowly just started to

      reverse. And as I slowly try to reverse, here comes [C.G.] trying to open up

      my car doors, but they were all locked. So I was still able to reverse, able

      to reverse. And then I was finally able to put my car in drive. As I put my

      car in drive, I heard screams again. And I look over to my left, and I see

      [C.G.], on my left-hand side, behind me with her tongue sticking out. She

      had a big, big, brick. She was—she busted my back window out, still

      trying to attack me, coming after me.

Woodson admitted to hitting the back of C.G.’s car as she was trying to get away.

      {¶ 66} On cross-examination, Woodson said that C.G., Ale.C., B.H., B.H.’s sister,

and another woman were involved in assaulting her. She did not see D.B. Woodson

never reported the incident to the police or sought medical treatment, despite “gagging

and throwing up” after she drove away and having a “history with concussions * * *.”

      {¶ 67} The man who broke up the fight was B.H.’s sister’s boyfriend, who was

there to pick up the sister. He arrived and parked on the street while Woodson was

knocking on the doors trying to get someone’s attention.

      {¶ 68} Woodson agreed with the prosecutor that the video the city played showed

Woodson leaving the scene without any impediments, but Woodson claimed that there

was more to the incident than what that portion of video showed. She also claimed that

D.B. was not the person who recorded the video and that D.B. was not present that night.

      {¶ 69} After testifying, Woodson rested.




19.
                           G. Trial court’s decision and sentence

         {¶ 70} Following the testimony, the trial court found Woodson guilty of the

remaining six charges, i.e., assault of C.G.; aggravated menacing of C.G., Ale.C., B.H.,

and D.B.; and criminal damaging for damaging C.G.’s car and garage.

         {¶ 71} In reaching its decision, the court found that the victims’ accounts of the

events were consistent, with the exception of some “small discrepancies,” most notably

one witness testifying to a different order of events than the other three. However, the

court found that “[t]he crux of the testimony was consistent.” The court determined that

Woodson’s testimony corroborated a “good portion” of the victims’ testimony because

“[s]he put herself at the scene. She puts herself skulking around the house, looking in

windows, knocking on windows. She knew she wasn’t invited. She knew she * * *

shouldn’t have been there. * * * [S]he admits that she rammed the car. She admitted that

there * * * were words.” But the court also found that parts of Woodson’s testimony

differed substantially from the other witnesses’ testimony, specifically regarding C.G.’s

behavior that night. In weighing the credibility of Woodson’s testimony, the court said

that the story was “one of biggest loads of malarkey that [the court had] ever heard” in 27

years.

         {¶ 72} At sentencing, the trial court ordered Woodson to serve 180 days in jail on

the assault and aggravated menacing convictions and 90 days on the criminal damaging

conviction, all suspended, and three years of probation. The court also ordered restitution

of $10,000 to C.G. on the criminal damaging conviction.




20.
       {¶ 73} Woodson now appeals, raising three assignments of error:

                Assignment of Error I: C.G. assaulted Woodson thus Woodson

       hitting C.G.’s car was in self-defense and the finding of guilt must be

       reversed, including the order of restitution.

                Assignment of Error II: The witnesses contradicted each other as to

       whether Woodson actually assaulted C.G. therefore the State failed to prove

       beyond a reasonable doubt that C.G. was punched by Woodson.

                Assignment of Error III: The State’s witnesses gave such wildly

       different and contradictory accounts of what occurred that the State failed

       to prove beyond a reasonable doubt Woodson actually drove at the party-

       goers.

                                 II.    Law and Analysis

    A. Woodson’s did not present evidence tending to show that she was entitled to
                                 claim self-defense.

       {¶ 74} In her first assignment of error, Woodson essentially argues that her

criminal-damaging conviction is against the manifest weight of the evidence because she

presented sufficient evidence to raise a claim of self-defense, and the state failed to

disprove her claim of self-defense beyond a reasonable doubt.1 The city counters that




1
  We note that the Ohio Supreme Court is currently considering the proper standard of
review for claims of self-defense in the appeal of State v. Messenger, 2021-Ohio-2044,
174 N.E.3d 425 (10th Dist.). See 10/12/2021 Case Announcements, 2021-Ohio-3594.



21.
Woodson was at fault in creating the situation, so the trial court properly rejected her self-

defense argument.

       {¶ 75} When we review a claim that a verdict is against the manifest weight of the

evidence, we weigh the evidence and all reasonable inferences, consider the credibility of

the witnesses, and determine whether the factfinder clearly lost its way in resolving

evidentiary conflicts so as to create such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered. State v. Thompkins, 78 Ohio St.3d

380, 387, 678 N.E.2d 541 (1997). We do not view the evidence in a light most favorable

to the prosecution. “Instead, we sit as a ‘thirteenth juror’ and scrutinize ‘the factfinder’s

resolution of the conflicting testimony.’” State v. Robinson, 6th Dist. Lucas No. L-10-

1369, 2012-Ohio-6068, ¶ 15, citing Thompkins at 387. Reversal on manifest weight

grounds is reserved for “the exceptional case in which the evidence weighs heavily

against the conviction.” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 76} Although we consider the credibility of witnesses under a manifest-weight

standard, we must, nonetheless, extend special deference to the factfinder’s credibility

determinations, given that it is the factfinder that has the benefit of seeing the witnesses

testify, observing their facial expressions and body language, hearing their voice

inflections, and discerning qualities such as hesitancy, equivocation, and candor. State v.

Fell, 6th Dist. Lucas No. L-10-1162, 2012-Ohio-616, ¶ 14. The trial court, as the finder

of fact and the sole judge of the weight of the evidence and the credibility of the




22.
witnesses, may believe or disbelieve all, part, or none of a witness’s testimony. State v.

Caudill, 6th Dist. Wood No. WD-07-009, 2008-Ohio-1557, ¶ 62, citing State v. Antill,

176 Ohio St. 61, 67, 197 N.E.2d 548 (1964).

       {¶ 77} Under R.C. 2901.05(B)(1),

              A person is allowed to act in self-defense * * *. If, at the trial of a

       person who is accused of an offense that involved the person’s use of force

       against another, there is evidence presented that tends to support that the

       accused person used the force in self-defense, * * * the prosecution must

       prove beyond a reasonable doubt that the accused person did not use the

       force in self-defense * * *.

       {¶ 78} Self-defense can be extended to property crimes, like criminal damaging,

when “the circumstances necessitating self-defense unavoidably lead to actions resulting

in other alleged criminal violations” if “the action behind the charge is so intertwined

with the attack necessitating self-defense * * *” that to deny the defendant the ability to

raise the defense “would be to produce an inane legal paradox * * *.” State v. Henley,

138 Ohio App.3d 209, 214, 740 N.E.2d 1113 (9th Dist.2000). For example, “it would be

illogical * * * to hold that an individual may be innocent of assault * * * due to self-

defense, but nonetheless guilty of criminal damaging because property was necessarily

damaged in the course of doing that which the law allows.” Id.

       {¶ 79} Before the state is required to prove that the defendant did not act in self-

defense, the defendant bears the burden of presenting some evidence that “tends to




23.
support” her claim that she did act in self-defense. R.C. 2901.05(B)(1). To meet the

“tends to support” requirement, the evidence “must ‘serve, contribute, or conduce in

some degree or way’ to support that [the defendant] used the force in self-defense * * *.”

State v. Petway, 2020-Ohio-3848, 156 N.E.3d 467, ¶ 74 (11th Dist.), quoting tend,

Black’s Law Dictionary (11th Ed.2019). More specifically, the evidence must be

“‘sufficient * * *, if believed, [to] raise a question in the minds of reasonable [factfinders]

concerning the existence of * * *’” the defendant’s use of force in self-defense. State v.

Tolle, 4th Dist. Adams No. 19CA1095, 2020-Ohio-935, ¶ 23, quoting State v. Melchior,

56 Ohio St.2d 15, 381 N.E.2d 195 (1978), paragraph one of the syllabus. The defendant

must put forth evidence that “tends to support” each element of a self-defense claim. See

Petway at ¶ 74 (“[I]n order for the [evidence] to ‘tend to support’ that [the defendant]

used the force in self-defense pursuant to R.C. 2901.05(B)(1), it must ‘serve, contribute,

or conduce in some degree or way’ to support that he used the force in self-defense, i.e.,

that he (1) was not at fault in creating the situation giving rise to the affray; and (2) had a

bona fide belief that he was in imminent danger of death or great bodily harm and that his

only means of escape from such danger was in the use of such force.”). In determining

whether the defendant presented evidence that tends to support a self-defense claim—and

thus shifts the burden to the prosecution to disprove the defense—the court must consider

all of the evidence, from all sources, construed most strongly in the defendant’s favor.

State v. Parrish, 1st Dist. Hamilton No. C-190379, 2020-Ohio-4807, ¶ 14.




24.
       {¶ 80} When the defendant uses nondeadly force, she is entitled to claim self-

defense if “(1) the defendant was not at fault in creating the situation giving rise to the

altercation; and (2) the defendant had reasonable grounds to believe and an honest belief,

even though mistaken, that [s]he was in imminent danger of bodily harm and h[er] only

means to protect h[er]self from such danger was by the use of force not likely to cause

death or great bodily harm.” In re N.K., 2021-Ohio-3858, 180 N.E.3d 78, ¶ 14 (6th

Dist.), citing State v. Owens, 6th Dist. Lucas Nos. L-18-1056 and L-18-1057, 2019-Ohio-

311, ¶ 9.

       {¶ 81} Here, Woodson’s self-defense claim fails because she did not meet her

initial burden of presenting evidence that tended to support each element of a claim of

self-defense, and the burden never shifted to the city to disprove her defense beyond a

reasonable doubt.

       {¶ 82} “Ohio courts have long recognized that a person cannot provoke [an]

assault or voluntarily enter an encounter and then claim a right of self-defense.”

(Emphasis added.) State v. Nichols, 4th Dist. Scioto No. 01CA2775, 2002 WL 126973,

*3 (Jan. 22, 2002); State v. Elam, 12th Dist. Butler No. CA2021-08-106, 2022-Ohio-

1895, ¶ 14 (“[T]he first element of a self-defense claim provides that the defendant must

not be at fault in creating the situation that gave rise to the affray. This concept is

broader than simply not being the immediate aggressor. A person may not provoke an

assault or voluntarily enter an encounter and then claim a right of self-defense.” (Internal

citations omitted.)); State v. McElroy, 11th Dist. Trumbull Nos. 2002-T-0115 and 2002-




25.
T-0116, 2003-Ohio-6762, ¶ 30-31 (Defendant could not claim self-defense because “his

testimony demonstrated that he was at least partially at fault for creating the situation

giving rise to the affray * * *.”).

       {¶ 83} In this case, according to the testimony of C.G., Ale.C., and B.H.,

Woodson punched C.G. in the face during a verbal altercation. Woodson’s punch made

her the immediate aggressor and set off the chain of events that led to her hitting C.G.’s

car, making Woodson at fault for the altercation.

       {¶ 84} Woodson denied that she punched C.G. in the face. But, according to

Woodson’s version of events, she was still at fault (or, at a bare minimum, at least

partially at fault) for creating the situation that gave rise to the affray—albeit more

indirectly. All of the testimony at trial indicated that the issues between C.G. and

Woodson—whatever they might have been and however they ultimately played out—

escalated because Woodson refused to leave C.G.’s property after C.G. and the other

women told her to go. All four victims and Woodson testified to this. If Woodson had

left at that point, the issues between the women would not have escalated beyond a verbal

altercation. Woodson’s argument on appeal conveniently ignores this fact and focuses

only on C.G.’s actions after Woodson refused to leave C.G.’s property, in the midst of a

tense situation, as C.G. had requested. Woodson made the choice to stay, and by opting

to stay—that is, by opting to voluntarily extend the hostile encounter—Woodson allowed

the conflict to escalate.




26.
       {¶ 85} Indeed, although Woodson said that she was at the house to pick up Ali.C.,

whom the other women were preventing from leaving the house or speaking to Woodson,

she also testified that, although she and Ali.C. had spoken earlier in the evening, by the

time Woodson arrived at the house, Ali.C.’s phone was dead. Woodson said that she

called Ali.C.’s phone after she got to the house and was knocking on the doors and, at

that time, Ali.C.’s phone started ringing again (although she did not pick up). Nothing

prevented Woodson from getting back in her car, leaving, and calling Ali.C. before the

situation turned physical. Instead, Woodson chose to stay where it was clear that tensions

were high and she was neither wanted nor welcome. Accordingly, Woodson’s own

testimony tends to support that she was at least partially at fault for creating the situation

leading to her hitting C.G.’s car.

       {¶ 86} Because Woodson failed to present evidence that tended to support the first

element of a self-defense claim—i.e., that she was not at fault for creating the situation

that gave rise to the altercation—under R.C. 2901.05(B)(1), the burden never shifted to

the city to prove beyond a reasonable doubt that Woodson did not act in self-defense.

Therefore, the trial court correctly determined that Woodson was not entitled to claim

self-defense and did not err by convicting her of criminal damaging. Woodson’s first

assignment of error is not well-taken.

  B. Woodson’s assault and aggravated menacing convictions are supported by the
                             weight of the evidence.
       {¶ 87} Because they are related, we will address Woodson’s second and third

assignments of error together. In her second assignment of error, Woodson argues that




27.
her assault conviction is against the manifest weight of the evidence and, in her third

assignment of error, argues that her aggravated menacing convictions are against the

manifest weight of the evidence because the city’s witnesses provided “wildly different

accounts * * *” of the events from December 22, which the trial court dismissed as

“‘common,’” given the length of time between the incident and trial. She contends that

the victims “could not get the basic facts straight * * *,” and that “there are just too many

questions about what happened that night * * *” to uphold the assault and aggravated

menacing convictions.

       {¶ 88} The city responds that the trial court did not lose its way by convicting

Woodson of assault and aggravated menacing. It argues that the discrepancies in the

victims’ testimony were “minor,” some of the testimony was corroborated by Beck, some

of the testimony was corroborated by Woodson herself, Woodson’s testimony was

“wildly different” from the victims’ testimony, and Woodson’s “timeline of events does

not make sense.”

       {¶ 89} While we agree with Woodson that there were discrepancies in the victims’

versions of events from that night that were more than “minor,” we do not agree that their

stories were so “wildly different” that we must entirely discount the testimony of all four

victims.

       {¶ 90} Looking at the testimony, there were several glaring differences in the

stories the victims told. Specifically, (1) D.B. did not see Woodson hit C.G., or any other

physical altercations before Woodson got in her car; (2) D.B. claimed that Woodson




28.
drove around chasing C.G. with her car, in addition to driving at the group standing

outside; and (3) B.H. recalled Woodson running into C.G.’s car before driving at the

group standing outside the house. There were also several smaller differences, such as

their recollection of (1) who first saw someone outside the window, (2) the amount of

time that passed between someone at the party first seeing Woodson outside the house

and the confrontation, (3) the number of people who were outside that night, and (4) their

precise location at the time the events unfolded (on or near the side-door steps as opposed

to on the sidewalk near the street).

       {¶ 91} However, for the most part, the victims told the same story: someone saw

Woodson looking in the windows of the house; Woodson announced herself to the

partygoers when they came outside; Woodson refused to leave when the women told her

to; C.G. came outside after the women got loud; Woodson refused to leave when C.G.

told her to; Woodson punched C.G. in the face, and then got into her car; and Woodson

drove her car at the women standing outside of the house and ran it into the back of

C.G.’s car. Many of these details were corroborated by things that Beck heard and saw at

the scene (e.g., C.G.’s report that she was punched in the face and the heavy damage to

the rear of C.G.’s car, which included an impression of Woodson’s license plate), and by

Woodson’s own testimony (e.g., looking in the windows, announcing herself to the

women outside, not leaving when C.G. told her to, Ali.C. crying, and hitting C.G.’s car).

       {¶ 92} The rest of Woodson’s version, on the other hand, varied greatly from the

victims’ versions. Woodson painted the events of the evening as a set up, and testified




29.
that she was assaulted by three or four of the women at the party, which she never

reported to the police. She also claimed that D.B.—who testified that she recorded the

video that was admitted into evidence, and whose voice is presumably heard on that

video—was not present at all. And she claimed to be the victim of C.G.’s aggression; she

said that C.G. is the one who tried to hit Woodson with a car and that C.G. broke the

window of Woodson’s car with a brick while Woodson was trying to drive away (but we

note that Woodson did not provide any evidence, such as pictures or repair bills, that

would have supported her claim of damage to her car). Additionally, we note that

Woodson’s description of the manner in which she hit C.G.’s car does not comport with

the amount of damage to C.G.’s car, or explain how Woodson’s license plate number was

imprinted on C.G.’s bumper.

       {¶ 93} Moreover, we cannot disregard the fact that the trial court called

Woodson’s version of events “one of biggest loads of malarkey * * *” that the trial judge

had heard in 27 years. Although we consider credibility in a manifest weight challenge,

we still must extend special deference to the trial court’s credibility determinations

because the trial court has the benefit of seeing the witnesses testify. Fell, 6th Dist.

Lucas No. L-10-1162, 2012-Ohio-616, at ¶ 14. The trial court clearly found the victims

more credible than Woodson. It was also in a better position than we are to determine

whether the voice on the video belonged to D.B., which would discredit Woodson’s

claim that D.B. was not present at all that night.




30.
       {¶ 94} On balance, although there are issues with the testimony and the credibility

of all of the witnesses, we cannot say that the trial court lost its way in resolving the

conflicting testimony or created such a manifest miscarriage of justice that we must

reverse Woodson’s convictions. Accordingly, Woodson’s second and third assignments

of error are not well-taken.

                                     III.    Conclusion

       {¶ 95} For the foregoing reasons, the December 29, 2021 judgment of the Toledo

Municipal Court is affirmed. Woodson is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                          Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Christine E. Mayle, J.                           ____________________________
                                                         JUDGE
Gene A. Zmuda, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE

       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




31.